Sup. Court Amasa Bagley— arl Ezra Baldwin Junr\
of the term of May 1829
The said Amasa Bagley by Daniel LeRoy his Attorney comes into Court and says that in the record and proceedings in this cause and also in giving the Judgment aforesaid there is manifest error in this to wit that the plea or avowry aforesaid if there was any and the matters therein contained are not sufficient in law for the said Ezra Baldwin Junr and that no Judgment could be given thereon for him because the same was not signed by him or any other person for him as his attorney.
There is also error in this that no issue was Joined in this cause when the Judgment therein was given
Also in this to wit In overuling the Motion for repleader— and also in this that there is no Record of said judgment signed by any Judge or Clerk
And also in this that by the record aforesaid it appears, that the Judgment aforesaid in form aforesaid was given for said Ezra, against said Amasa whereas by the law of the land the said Judgment ought to have been given for said Amasa against said Ezra— And said Amasa prays that the Judgment aforesaid for the Errors aforesaid and other errors in the record and proceedings aforesaid may be reversed annulled and altogether held for nothing and that he may be restored to all things which he hath lost by occasion thereof
Le Roy Atty for plff